DETAILED ACTION
This action is in response to the Amendment dated 23 May 2022.  Claims 1, 7, 9 and 15 are amended.  No claims have been added or cancelled.  Claims 1-16 remain pending.

Please use the claims from 23 May 2022.  Then, through an Examiner’s Amendment, claims 1 and 9 are amended.  No claims have been added or cancelled.  Claims 1-16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This amendment was made to resolve a 112(b)/second paragraph issue introduced by applicant’s amendment.  The application has been amended as follows:
In the claims:
	Please enter and then amend the claims from 23 May 2022 as follows:

Claim 1. (Currently Amended) A method for dynamically visualizing a user experience, comprising:
tracking data indicative of an interaction and a journey taken by a customer and an agent through a mapping that identifies contextual insights and maps the contextual insights to associated visual elements including varying graphically displayable objects that when activated by a user performs at least one function, wherein the graphically displayable objects include emotion elements and the mapping comprises state mapping, path mapping, temporal mapping and deviance mapping, the path mapping including a past path, a potential path and a probable path, wherein the past path comprises a path associated with states that have already been traversed by the customer, wherein the potential path comprises a path associated with any potential state with respect to the customer, and wherein the probable path comprises a path associated with a state that has been predicted with a higher level of confidence than the potential path; 
selectively rendering a visualization of the interaction and the journey taken by the customer and the agent to aid in a faster resolution of an issue experienced by the customer, wherein the visualization comprises the associated visual elements including the varying graphically displayable objects; 
displaying in a local view as a part of the visualization, the varying graphically displayable objects in association with content generated by Page 2 of 34Serial No. 16/400,148Patent Application Serial No. 16/400,148natural language processing of data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent; and 
providing the agent with an option to select and display a global view of various customer journeys through a domain of expertise associated with the agent.

Claims 2-8.  *** No changes from the 23 May 2022 claim set ***

Claim 9. (Currently Amended) A system for dynamically visualizing a user experience, comprising:
at least one processor and a memory, the memory storing instructions to cause the at least one processor to perform: Page 4 of 34
Serial No. 16/400,148Patent Application Serial No. 16/400,148tracking data indicative of an interaction and a journey taken by a customer and an agent through a mapping that identifies contextual insights and maps the contextual insights to associated visual elements including varying graphically displayable objects that when activated by a user performs at least one function, wherein the graphically displayable objects include emotion elements and the mapping comprises state mapping, path mapping, temporal mapping and deviance mapping, the path mapping including a past path, a potential path and a probable path, wherein the past path comprises a path associated with states that have already been traversed by the customer, wherein the potential path comprises a path associated with any potential state with respect to the customer, and wherein the probable path comprises a path associated with a state that has been predicted with a higher level of confidence than the potential path; and 
selectively rendering a visualization of the interaction and the journey taken by the customer and the agent to aid in a faster resolution of an issue experienced by the customer, wherein the visualization comprises the associated visual elements including the varying graphically displayable objects; 
displaying in a local view as a part of the visualization, the varying graphically displayable objects in association with content generated by natural language processing of data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent; and Page 5 of 34 Serial No. 16/400,148Patent Application Serial No. 16/400,148
providing the agent with an option to select and display a global view of various customer journeys through a domain of expertise associated with the agent.

Claims 10-16.  *** No changes from the 23 May 2022 claim set ***

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Bhatnagar (US 2004/0054693 A1), Haynes et al. (US 8,250,473 B1), Patrick et al. (US 2010/0205103 A1), Geppert et al. (US 2010/0246800 A1) and Leibon et al. (US 10,296,928 B1).

Bhatnagar teaches providing a customer service representative a path visualization of the customer’s selected answer choices during an interview with an automated agent.

Haynes teaches provides a mapping visualization that includes states, timing and deviance using different graphical objects.

Patrick teaches providing the customer service representative a chat feature that includes natural language processing to display the current mood of the customer.

Geppert teaches allowing a call center supervisor to view a visualization of the current calls of their agents and displaying what step of the process each agent is currently engaged.

Leibon teaches representing a probable path of a customer when interacting within a certain product space.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: dynamically visualizing a user experience, comprising: tracking data indicative of an interaction and a journey taken by a customer and an agent through a mapping that identifies contextual insights and maps the contextual insights to associated visual elements including varying graphically displayable objects that when activated by a user performs at least one function, wherein the graphically displayable objects include emotion elements and the mapping comprises state mapping, path mapping, temporal mapping and deviance mapping, the path mapping including a past path, a potential path and a probable path, wherein the past path comprises a path associated with states that have already been traversed by the customer, wherein the potential path comprises a path associated with any potential state with respect to the customer, and wherein the probable path comprises a path associated with a state that has been predicted with a higher level of confidence than the potential path; selectively rendering a visualization of the interaction and the journey taken by the customer and the agent to aid in a faster resolution of an issue experienced by the customer, wherein the visualization comprises the associated visual elements including the varying graphically displayable objects; displaying in a local view as a part of the visualization, the varying graphically displayable objects in association with content generated by natural language processing of data obtained from a chat feature, the content indicative of an interpretation of an inquiry by the customer to the agent through the chat feature during the journey between the customer and the agent; and providing the agent with an option to select and display a global view of various customer journeys through a domain of expertise associated with the agent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174